Citation Nr: 9927467	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-29 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for hiatal 
hernia/stomach disability.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Wilmington, Delaware, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbar spine was manifest 
to a compensable degree within one year after the veteran's 
active duty service.

2.  There is no medical evidence demonstrating that the 
veteran currently suffers from an eye disability for VA 
purposes which is related to any incident or manifestation 
during active service.

3.  The veteran's hiatal hernia was manifested during his 
military service.

4.  There is no medical diagnosis of current stomach 
disability (apart from a hiatal hernia).

5.  There veteran suffers from right ear hearing loss which 
is related to his military service.

6.  There is no medical diagnosis of current left ear hearing 
loss for VA purposes. 


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was incurred 
in the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's claim of entitlement to service connection 
for an eye disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3.  A hiatal hernia was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

4.  The veteran's claim of entitlement to service connection 
for stomach disability (apart from a hiatal hernia) is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

5.  Right ear hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).

6.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Despite attempts by the RO to obtain them, the veteran's 
complete service medical records are not available for 
review.  Where service medical records are not available, the 
Board's obligation to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule is heightened.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
certain chronic disabilities, such as arthritis, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).

For reasons hereinafter discussed, the Board is unable to 
find competent evidence to well-ground the claims based on 
eye disability, stomach disability (apart from a hiatal 
hernia) and left ear hearing loss.  However, the Board does 
find that the veteran's claims based on arthritis of the 
lumbar spine, a hiatal hernia, and right ear hearing loss are 
well-grounded.  While recognizing that service records for 
virtually all of the veteran's service have been lost, the 
Board nevertheless finds that no further action to attempt to 
obtain such records is necessary in light of the ultimate 
disposition of these well-grounded claims.  

I.  Arthritis of the Lumbar Spine

On the report of medical history portion of his February 1991 
retirement examination, the veteran indicated that he had 
suffered from right-sided lower back pain since 1973 to the 
time of the examination.  A clinical evaluation performed 
during the February 1991 retirement examination found a mild 
scoliotic curve of the thoracic spine.

At a January 1997 VA examination, the veteran indicated that 
he had experienced low back pain since 1971.  He remarked 
that he had begun experiencing back pain after lifting heavy 
objects.  Physical examination revealed that flexion of the 
lumbar spine was limited to 60 degrees.  The diagnoses were 
lumbar sprain and strain, and degenerative disc disease.  X-
rays revealed mild arthritis changes of the L3-L4 vertebrae.  
There is therefore a medical diagnosis of current arthritis 
of the lumbar spine.

The Board notes that the file contains a radiographic 
consultation report of the veteran's lumbosacral spine which 
appears to be dated in September 1990 or September 1991.  The 
record in question reflects an impression of mild spondylosis 
of the lumbar spine. The veteran has referred to the record 
as being dated four months after his retirement, i.e., 
September 1991.  The Board notes that the file also contains 
a record dated in September 1991 that indicates that the 
veteran complained of back pain and was assessed with muscle 
spasm of the lumbosacral spine.  "Spondylosis" is "a 
general term for degenerative changes due to 
osteoarthritis."  Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988).  

The Board notes that service connection for certain chronic 
disabilities, such as arthritis, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
Board finds that the evidence of record shows that arthritis 
of the veteran's lumbar spine was manifested to within a year 
after the veteran's discharge from service.  Accordingly, 
service connection for degenerative arthritis of the lumbar 
spine is warranted.

II.  Eye Disability

On the report of medical history portion of his February 1991 
retirement examination, the veteran indicated that he had 
worn glasses since 1984.  A clinical evaluation performed 
during the February 1991 retirement examination found the 
veteran's eyes to be normal, and vision (corrected) was 
reported as 20/20 in both eyes.  The diagnosis was defective 
visual acuity, both eyes, corrected to 20/20, both eyes.

The Board has carefully reviewed the medical evidence of 
record and the statements received from the veteran in 
support of his claim.  As the record stands, there is no 
competent medical evidence demonstrating that the veteran 
currently suffers from any disability of the eyes.  In this 
regard, the Board notes that the veteran's eyes were 
described as normal on the January 1997 VA general medical 
examination.  Insofar as the service connection claim is for 
disability manifested by loss of visual acuity, the Board 
points out that refractive error of the eye is not a disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303 (c) (1998).  Thus, for service connection to 
be warranted for a disability manifested by decreased visual 
acuity, it must be demonstrated that the condition was the 
result of an acquired disorder which had its origin in 
service.  As the veteran has not presented any competent 
medical evidence that he currently suffers from an eye 
disability related to service, his claim for service 
connection is not well-grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  

III.  Hiatal Hernia/Stomach Disability

On the report of medical history portion of his February 1991 
retirement examination, the veteran indicated that he had 
been hospitalized for one week in 1983 for treatment of a 
hiatal hernia.  A clinical evaluation performed during the 
February 1991 retirement examination found the veteran's 
abdomen and viscera to be normal.  An Upper GI series 
conducted during the January 1997 VA examination revealed a 
sliding hiatal hernia without reflux.

At this point the Board notes that the issue has been 
described by the RO as a claim based on hiatal hernia/stomach 
disability.  There is no medical diagnosis of a stomach 
disability (apart from a hiatal hernia), and to the extent 
that the veteran has intended to advance a separate claim for 
stomach disability, such claim is not well-grounded.  38 
U.S.C.A. § 5107(a).  

However, the Board not only finds the hiatal hernia claim to 
be well-grounded, but resolving reasonable doubt in the 
veteran's favor, the Board finds that his hiatal hernia is 
related to service.  Although no such hiatal hernia was 
clinically noted at the time of separation examination, the 
veteran did report a prior hiatal hernia to the examiner and 
also reported that it was still symptomatic.  The Board finds 
the veteran to be credible in his contention that he suffered 
from a hiatal hernia during service.  Based on the Board's 
"heightened" obligation to consider the benefit-of-the-doubt 
rule where service medical records are not available, the 
Board's finds that service connection for a hiatal hernia is 
warranted.  Pruitt, O'Hare.

IV.  Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's February 1991 service discharge examination 
noted high frequency hearing loss of the right ear.  The 
examiner recommend that the veteran wear hearing protection.  

At a January 1997 VA audiological examination, the veteran 
stated that he was exposed to loud noises while in the 
military.  He had also noticed some difficulty hearing in the 
recent past.  Examination revealed that the veteran had right 
ear hearing loss for VA purposes (the auditory threshold at 
the frequency of 3000 Hertz was 45 decibels); the diagnosis 
was mild, high frequency sensorineural hearing loss of the 
right ear.

While hearing loss for VA purposes was not shown in the 
available service medical records, the Board notes that the 
veteran's service separation examination did note right ear 
high frequency hearing loss, and felt that the veteran's 
hearing loss was serious enough to recommend the wearing of 
hearing protection.  There is no indication that the veteran 
was exposed to loud noises during his post-service employment 
as a commissary worker.  Accordingly, the Board is unable to 
dissociate the veteran's current right ear hearing loss from 
his military service.  Resolving all doubt in the veteran's 
favor, the Board finds that service connection for right ear 
hearing loss is warranted.

V.  Left Ear Hearing Loss

The Board has reviewed the evidence received in support of 
the veteran's claim of entitlement to service connection for 
left hearing loss.  However, as the record stands, there is 
no medical evidence demonstrating that the veteran currently 
suffers from left ear hearing loss as defined by 38 C.F.R. 
§ 3.385.  The January 1997 VA audiological examination found 
that the veteran had hearing within normal limits in his left 
ear.  The Board also notes that there is nothing in the 
veteran's service medical records, including his February 
1991 service separation examination, showing that the 
criteria of 38 C.F.R. § 3.385 were met.  As the veteran has 
not presented any competent medical evidence that he 
currently suffers from left ear hearing loss, the Board finds 
that his claim for service connection is not well-grounded 
and must be denied.

Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for an eye disability, left ear hearing 
loss and stomach disability "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
claims based on eye disability, stomach disability, and left 
ear hearing loss require a medical diagnosis of current 
disability as well as medical evidence of a nexus to service 
to meet the requirements of a well-grounded claim.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).



ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is warranted.  Entitlement to service 
connection for a hiatal hernia is warranted.  Entitlement to 
service connection for right ear hearing loss is warranted.  
To this extent, the appeal is granted. 

The veteran's claims of entitlement to service connection for 
an eye disability, for left ear hearing loss, and for stomach 
disability (apart from a hiatal hernia) are not well-
grounded.  To this extent, the appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

